Title: To John Adams from Hezekiah Niles, 6 June 1818
From: Niles, Hezekiah
To: Adams, John


				
					Honored Sir,
					Baltimore June 6. 1818
				
				I had the pleasure to publish your letters to Mr. Tudor, presenting subjects for national paintings—much to my own satisfaction & to the gratification of the American people.I respectfully acknowledge the reception of your very interesting letters to Mr. Wirt—they shall have a conspicuous insertion in my next Register.Grateful for the honor conferred by those communications, / I am, sir, your most Obt.
				
					H Niles
				
				
			